Per Curiam:
This action was to recover upon, an obligation for the payment of a specific sum of money and hence entitled to be placed upon the special calendar for trial pursuant to subdivision 1 of rule IV of the Special and Trial Term Rules of the Supreme Court in Bronx county. We are reluctant to interfere with the disposition of a calendar motion by the Trial Term, and only do so because we apprehend that the motion was denied under a misconstruction of the rule and not in the exercise of discretion. The order should be reversed and the motion granted. Present — Clarke, P. J., Scott, Smith, Page and Davis, JJ. Order reversed and motion granted.